DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0029], “is may be primarily due” is grammatically improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 12 recite, “automatically detecting, labeling, and/or highlighting one or more crescent-shaped morphological structures in the image”.  Claim 19 recites, “identifying a location and orientation of a plurality of pointed crescent-shaped structures extending radially from a substantially semi-circular central portion in the image”.
The claimed crescent-shaped structures are described in paragraph [0029] of the Applicant’s Specification as, “not bound by any particular theory”, and, “may be primarily due to the tendency”, of a specifically described circumstance taking place within a blood vessel with a catheter is inserted.  In paragraph [0030] of the Applicant’s Specification, the crescents are said to, “may be mainly due to the tendency” of the aforementioned described circumstance.  Based upon this description, it appears that the occurrence of the claimed crescent-shaped structures in an image ultimately relies upon chance circumstances.  Additionally, the description of a “crescent shape” is imprecise.  The disclosure’s only example of what the Applicant considers to be a crescent-shape is, is found in Figure 1.  However, the image in Figure 1 provides but one example of what a crescent-shape looks like and the claim makes provisions for potentially many more shapes that may qualify as a “crescent”.
The Applicant claims the automated detection of these crescent shaped structures but does not provide proper written description of how that is accomplished.  In paragraph [0040], the Applicant merely states that, “a controller is configured to automatically identify the crescent-shaped morphology”, and that, “standard image-processing algorithms may be used”, without providing any specificity as to what those algorithms are.  Furthermore, the Applicant states in paragraph [0040] that, “analysis logic may determine if the structures are present in an OCT image”.  Simply stating that a controller is programmed to carry out a claimed task does not necessarily lend support for that task.
	Because there is a lack of proper written description as to how the claimed invention automatically detects vaguely-defined structures that appear in images by chance, it is unclear as to whether the written description requirement is fulfilled in claims 2, 12, and 19.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 19 and 20, it is unclear as to what is considered “substantial”, in reference to the semi-circular central portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793